DETAILED ACTION
Allowable Subject Matter
1.	Claims 21-27, 29, 41-43, 45-48 and 50 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record fairly teaches a golf club fitting operation comprising the limitations required by independent claims 21, 41 and 46.  Specifically, independent claims are directed to a golf club fitting operation wherein a preferred CG of the club is established by monitoring swings of the club by a user. After a first CG is located and one or more swings are monitored, the fitting operation requires externally adjusting the first CG location via an internally disposed adjustable weight of the fitting club. The adjustable weight is adjusted to a second CG location using a defined adjustment mechanism that requires a sleeve, arm and pivot structural arrangement that adjust the weight sole to crown, heel to toe, and face to back direction. This arrangement enables quick and convenient adjustment of the club CG in three directions, providing a highly accurate and customized preferred CG of the club. One having ordinary skill in the art would not have found it obvious to modify a traditional fitting operation or CG adjustment in the manner as claimed without the aid of applicant's specification.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Billings (US Pub. No. 2014/0031142) and Butler Jr et al. (US Pub. No. 2006/0166757).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael D Dennis/
Primary Examiner, Art Unit 3711